JUDGE, J.
The provisions of the Revised Code which give to the landlord a lien on the crop for the year’s rent and a remedy for its collection, by the levy of an attachment on the crop, authorizes the remedy in favor of the landlord alone, and it will not lie in favor of the assignee or transferee of the debt. The remedy given by the statute is a proceeding in rem ; and being exclusively statutory, the statute giving it will not, by construction, be extended beyond its terms. Dumas, administrator, v. McLoskey, 5 Ala. 239.
The rulings of the court below having been in conflict with this opinion, the judgment must be reversed and the cause remanded.